DETAILED ACTION

Response to Amendment
	Claims 1, 2, 4, 5, 8-13, 16-19, 21-23, 47, and 58-60 are currently pending.  Claims 3, 6, 7, 14, 15, 20, 24-46, 48-57, and 61-63 are cancelled.  The previous objection to claim 60 is withdrawn.  The amended claims do overcome the previously stated 102 and 103 rejections.  However, upon further consideration, claims 1, 2, 4, 5, 8-13, 16-19, 21-23, 47, and 58-60 are rejected under the following new 112 and 103 rejections.  This action is made FINAL as necessitated by the amendment.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 47 recites the limitation "the lead acid battery" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 47 is construed as being dependent on claim 23.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5, 8-13, 16-19, 21-23, 47, and 58-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “a conductive layer on at least the ribbed porous membrane and/or the fibrous mat” is not supported by the specification.  The specification discloses on pg. 27, “A conductive layer may be disposed on an exemplary battery separator 100” and on pg. 34, “One or more sets of primary or positive ribs 104 may be provided and extend from at least a portion of the positive surface of the porous membrane”.  However, there is no embodiment showing a conductive layer on a ribbed porous membrane.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8-13, 16, 22, 23, 47, and 58-60 are rejected under 35 U.S.C. 103 as being unpatentable over Nandi et al (US 2013/0273409) in view of Whear et al (US 2015/0318529). 
Regarding claims 1, 2, 8-13, 22, 23, 47, 59, and 60, Nandi et al discloses a vehicle comprising a lead acid battery comprising: an electrolyte, a positive electrode “102”, a negative electrode “112”, and a separator “120” disposed therebetween; the separator comprising:  a polymeric film “126” (porous membrane), a fiber mat “122” (fibrous mat), and a conductive layer “124” positioned on a surface of the fiber mat; wherein the wherein the conductive layer comprises a conductive material (conductive element) such as a nanocarbon, graphene, graphite, carbon nanotubes; wherein the polymeric film has a porosity of 50%; wherein the polymeric film may include polymers including polyolefins, polyvinyl chloride, and nylon (synthetic fibers), and polyester (synthetic fibers); wherein the conductive layer comprising a conductive fiber mat, foil, or screen, wherein the conductive fiber mat may be made by coating (painting) the conductive material onto the fiber mat “122” ([0002],[0027]-[0029],[0036],[0037]). 
	However, Nandi et al does not expressly teach a porous ribbed membrane (claim 1); the conductive layer comprising a conductive element and the conductive element that has a specific surface area of at least approximately 1,250 m2/g to approximately 1,750 m2/g (claim 11); the conductive layer comprising a conductive element and the conductive element has a specific surface area of at least approximately 1,750 m2/g (claim 12); a porous membrane comprising one from the group consisting of: solid ribs, discrete broken ribs, continuous ribs, discontinuous ribs, discontinuous peaks, discontinuous protrusions, angled ribs, linear ribs, longitudinal ribs extending substantially in a machine direction of said porous membrane, lateral ribs extending substantially in a cross-machine direction 3of said porous membrane, transverse ribs extending substantially in said cross-machine direction of the separator, discrete teeth, toothed ribs, serrations, serrated ribs, battlements, battlemented ribs, curved ribs, sinusoidal ribs, disposed in a continuous zig-zag-sawtooth-like fashion, disposed in a broken discontinuous zig-zag-sawtooth-like fashion, grooves, channels, textured areas, embossments, dimples, columns, mini columns, porous, non-porous, mini ribs, cross-mini ribs, and combinations thereof (claim 22).
	Whear et al discloses a battery separator (porous ribbed membrane) comprising a carbon additive (conductive layer / conductive element) that may be employed on a profile present on the separator negative surface (e.g. ribs, cross-ribs (transverse ribs), mini-ribs, and cross-ribs) ([0056]); wherein the carbon additive comprises a carbon material (conductive element) having a surface area selected from the group consisting of 1500-3000 m2/g ([0082],[0094]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Nandi separator to include a conductive layer on a porous ribbed membrane, wherein the conductive layer comprises a carbon additive that has a specific surface area of 1,500 m2/g to 3,000 m2/g; wherein the carbon additive comprises ribs, transverse ribs, mini-ribs, and cross-ribs in order to in order to incorporate additives onto adjacent substrates such as separators, thereby rendering the battery more robust through a simple increase in the density of the active material due to elimination of previously contained additives ([0051]).  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Nandi/Whear separator to include a conductive element that has a specific surface area of 1,250 m2/g to 1,750 m2/g because in a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990)).
Regarding claim 5, Nandi et al as modified by Whear et al does not expressly teach a polymeric film that has a porosity of at least 60% ([0037]).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Nandi/Whear separator to include a polymeric film that has a porosity of at least 60% because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).  There is no evidence of criticality of the claimed porosity of the 
Regarding claims 16 and 58, Nandi et al also discloses a polymeric film that is an ASG separator; and a fiber mat that is a non-woven glass or polyolefin fiber mat (ASG separator / pasting paper / membrane) ([0030]).    

Claims 4, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nandi et al in view of Whear et al as applied to claim 2 above, and further in view of Koreljakov et al (RU 2562258 C1).  
	However, Nandi et al as modified by Whear et al does not expressly teach a polyethylene that is an ultra-high molecular weight polyethylene (claim 4); a porous membrane comprising a particle-like filler (claim 17); a conductive element or nucleation additive that is on the surface of the porous membrane with an amount of a particle-like filler (claim 18); wherein the particle-like filler is selected from the group consisting of: dry finely divided silica, precipitated silica, amorphous silica, alumina, talc, and combinations thereof (claim 19); a performance-enhancing additive selected from the group consisting of: a surfactant, wetting agents, colorants, antistatic additives, UV-protection additives, antioxidants, and combinations thereof (claim 21). 
	Koreljakov et al discloses a lead-acid battery separator (porous membrane) comprising a mixture of ultra-high molecular polyethylene, precipitated silica, antioxidant, dye (colorants) ([0002],[0032]-[0035]).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Nandi/Whear separator to include a polyethylene that is an ultra-high molecular weight polyethylene, a particle-like filler; a performance-enhancing additive such as colorants and antioxidants in order to provide high oxidation resistance of the separator in the medium of a lead-acid battery electrolyte owing to high degree of absorption of antioxidants and a polyethylene matrix and effective protection of the film from oxidation (Abstract).

Response to Arguments
Applicant's arguments filed 4/6/22 have been fully considered but they are not persuasive. 
The Applicant argues that “Nandi does not disclose or suggest at least a porous ribbed membrane as claimed, which has a porosity of at least 50% as called for in amended claim 1 (and at least 60% in amended claim 5)”.
In response, the Office takes the position that at least 50% can be construed as being 50% or more.  So, the Nandi polymeric film having a porosity of about 50% still reads on the limitation “at least 50%”.  In addition, there is no evidence of criticality of the claimed porosity of the porous membrane of at least 60%.  Therefore, one of ordinary skill in the art would have been able to optimize the porosity of the porous membrane by routine experimentation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729